Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Co-Development and Exclusive Distribution Agreement between ActiveCare, Inc. and
Vista Therapeutics, Inc.


Final Agreement
May 11, 2010


Recitation.
Whereas Vista Therapeutics, Inc. (Vista) is commercializing its patented
nanowire-based biosensors that will permit almost immediate, multiplexed and
label-free biomarker assessment; and whereas ActiveCare, Inc. (ActiveCare) is
commercializing simple, continuous patient monitoring systems for in-home use.
Vista and ActiveCare are in a perfect position to jointly develop and co-market
an at-home patient monitoring system wherein an elderly patient’s biomarkers for
certain disease conditions would be routinely assessed and the information
automatically sent to an ActiveCare monitoring station for evaluation. This
Memorandum of Understanding (MOU) outlines the main terms under which
NanoBiosensorTM-based biomarker assessment products would be developed,
fabricated, owned, distributed and supported.


Definitions and Abbreviations.
The following terms and abbreviations shall have the following meanings.
‘Biomarker’ shall mean a single protein found in the blood and/or urine of
affected patients.
‘Medical Condition’ shall mean a well-defined medical condition, such as cardiac
arrhythmia, prostate enlargement, prostate cancer, hepatitis, etc. which has
already been diagnosed in each potential customer for Vista’s assays.
‘NW’ shall mean nanowire.
‘NanoBiosensorTM’ shall mean instrument made by Vista for measurement of
biomarkers using nanowires.
‘NanoBioCardTM’ or ‘Card’ shall mean Vista’s PCB card containing functionalized
nanowires. Electric termini for connecting to Vista’s NanoBiosensorTM instrument
and a fluidics channel that allows prepared samples to flow across
functionalized nanowires.
’Field’ or ‘Field of Use’ shall mean the particular market segment into which
ActiveCare can sell the resultant products from this agreement.  The ‘Field’
shall include up to ten different chronic Medical Conditions of the elderly
which can be monitored in private homes or in group homes that cater to the
elderly within the US. It shall also include mobile monitoring of the elderly.
The ‘Field’ specifically excludes hospitals, emergency rooms, community
health-care centers, doctors' offices, CRO centers, academic research centers,
rural health-care centers (save those specifically catering to the elderly),
border crossings,  military installations or sites of action, pharmaceutical and
biotechnology companies, chemical companies, food companies, agricultural
companies, governmental labs, institutes and research centers and all countries
other than the US and its territories.
‘Notice of Acquisition’ shall mean that Vista will notify ActiveCare of
acquisition of a 51% interest in Vista by a third party within 10 business days
of such acquisition.
Effective Date shall mean the date the Final Agreement is entered into.


Specific Market.
The intended market(s) for these products include: i) customers of ActiveCare,
ii) patients/customers of ActiveCare who would benefit from access to in-home or
mobile monitoring for biomarkers which are indicative of the status of that
patient relevant to a particular disease state, iii) patients who have
previously been diagnosed as having a disease condition appropriate for
monitoring,  iv) at least 55 years of age, and v) residents of the US.

 
 

--------------------------------------------------------------------------------

 
 
Designated Liaisons.
Both parties will designate one business and one technical liaison to interact
with the other company on all technical and business matters. The Business and
Technical Liaisons may be a single person.


Deliverables.
Near-Term deliverables will include:
 
i)
At no additional cost, two working NanoBiosensorTM instruments and software
(‘Sensors’), both of which will be identical to the versions Vista has most
recently offered directly to Vista’s own end-users and customers.  Up to three
additional NanoBiosensorTM instruments can be purchased under this Agreement
within 1 year from the Effective Date at a price described in Appendix 1.  These
instruments must be ordered and 30% deposit paid for same within 1 year of the
Effective Date.

 
ii)
At no additional cost, 60 NanoBioCardsTM (‘Cards’), 20 of which will be for
Medical Condition 1, 20 of which will be for Medical Condition 2 and 20 of which
will be for Medical Condition 3.  Up to 20 additional Cards of each type can be
purchased from Vista for the first year after the Effective Date at a price
described in Appendix 1.  Other than the capture molecules used, or combinations
thereof, the Cards will be of the same design as Vista provides to other direct
Vista customers.

 
iii)
At no additional cost, 60 Sample Prep Kits (‘Kits’) will be provided to
ActiveCare.  These Kits will be of the same design as Vista provides to other
direct Vista customers.

 
iv)
Vista will teach ActiveCare's designated technical liaison how to use the above
deliverables.

The deliverables to be provided by Vista to ActiveCare described above are
intended for ActiveCare's internal use and for demonstrations to potential
ActiveCare investors and customers. They are not guaranteed to be suitable for
any particular use.  ActiveCare will not provide Vista’s Sensors, software,
Cards or Kits described above and provided by Vista as part of this Agreement to
any third party without Vista’s prior express written
authorization.   ActiveCare will not conduct research intended for publication,
nor will it publish any results obtained with the Deliverables without Vista’s
prior  authorization.


Conditions and Biomarkers.
Prior to commencement of work, Vista will propose Medical Conditions that
frequently occur in elderly individuals, the health and longevity of whom might
be enhanced if biomarkers for such conditions could be frequently
evaluated.   The first condition shall be prostate enlargement and possible
prostate cancer.  The biomarker for which is serum levels of prostate serum
antigen (PSA). The capture molecule shall be anti-PSA monoclonal antibodies
(mAB’s).  Within 30 days of signing, Vista will have proposed several
alternative Medical Conditions and biomarkers, and the Parties will have chosen
two specific target Medical Conditions (with up to three biomarkers for each
Condition) for subsequent NW-based assay development.   Vista’s assays developed
for this agreement shall only be used to monitor the status of Medical
Conditions that have already been diagnosed in ActiveCare's customers by other
means.  Vista’s assays shall not be used for diagnostic purposes.
 

 
 

--------------------------------------------------------------------------------

 
 
Process Outline.
Once two primary and two alternative Medical Conditions and suitable biomarkers
have been identified (besides PSA), Vista will purchase commercially available
mAB’s and purified target biomarkers.  To the extent that isoelectric points
(IEPs) are known or can be calculated from protein sequences, if known, Vista
will attempt to identify biomarkers and conditions for binding that are
compatible for groups of biomarkers (e.g., two markers with similar IEP’s are
more likely to be compatible in a single assay than two with IEP’s that differ
significantly).  Next, Vista will covalently attach Condition-specific mAB’s to
NW’s and determine if they retain their antigen binding ability when
attached.  We will use purified target Biomarker proteins to determine optimum
pH for binding.  We will next quantify concentration Vs. signal using purified
target Biomarker proteins.   If results indicate suitable sensitivity, we will
next test specificity by repeating the above experiments with donkey serum
proteins added in at physiological concentrations.  If  the signal remains
suitable, we will next use human serum proteins isolated by Vista’s blood sample
preparation kits and spike in purified target proteins and test for signal as a
function of spiked in protein concentrations.  Blood samples will be derived
from subjects likely to have low or zero levels of target proteins (e.g. use
blood derived from young female subjects for spike-in studies with purified
PSA).    As final verification of the assay’s utility, ActiveCare will procure
blood samples from a statistically significant number of male volunteers whose
PSA levels have been previously determined by existing approved assays.  Vista
will assess PSA levels from these volunteers on a blinded basis.  After sending
results of the blinded samples to ActiveCare, the sample identity and PSA
levels, as determined by existing assays will be revealed and compared with
Vista’s results.  Vista and ActiveCare will have agreed in advance to the nature
and number of samples to be used as well as the statistical methods to be
employed.  The Parties will also agree in advance of the study to the results
that comprise success or failure (e.g. 85 % correct grouping using four
categories such as 0-5, 6-10, 11-20 and 21-above ng/ml, or 90% correct ranking
from lowest to highest PSA concentration).   To the extent possible, the same
samples will be used to repeat this validation within ActiveCare’s own
facilities under the guidance of Vista’s technical liaison.  Once repeated, this
step plus delivery of Deliverables will constitute final and satisfactory
performance for this Medical Condition and will count as an achieved
Milestone.  Vista will have discretion as to when a NW-based assay for a
targeted Medical Condition cannot be successfully developed and a suitable
alternative Medical Condition targeted.


Payment, Milestones and Timing.
Upon the execution of a formal agreement between the parties, ActiveCare or its
principals will invest $50,000 into Vista by the purchase of Series B Preferred
Convertible stock.  Should ActiveCare determine that it would like to acquire a
sub-license to Vista’s NW technology, it will notify Vista in writing of such
desire.  Up to a time 30 days after ActiveCare has received the first
Deliverable from Vista, Vista will use best efforts to afford ActiveCare a
Sub-Licence under the payment schedule described in Appendix II of this
Agreement.   In addition, commencing on July 1, 2010 ActiveCare will pay Vista
$15,000 per month for 15 months.  For each assay, successfully completed in a
double blind study with Deliverables for each Medical Condition, ActiveCare will
pay Vista $50,000, for up to three assays.  Vista will deliver an assay system,
support data and Deliverables for PSA to Active Care within 9 months of
execution.  It will deliver assay systems, support data and Deliverables for two
other Medical Conditions on or before months 12 and 15 respectively.


Exclusive Sub-License.
.    If and when a  Sublicense is  granted to ActiveCare,   under such
Sub-license agreement, as long as the minimum fees as described in Appendix II
are paid,  ActiveCare will have an Exclusive Sub-License to sell, market and
distribute Products made by Vista or its successors in business within
ActiveCare’s Field as described above.  If Vista or its successors in business
cannot produce the Products required by this Agreement, ActiveCare will have the
option to have others provide such Products to ActiveCare.   At its sole
discretion, and so long as a determination is made at the time of execution of
this Agreement, ActiveCare may elect to work under  an exclusive sales,
marketing and distribution agreement which would allow ActiveCare  to sell
Vista’s Products and NanoBioCards to its customers within its Field..  This
agreement does not allow ActiveCare or it successors-in-business to sub-license
any part of this license to a third party.

 
 

--------------------------------------------------------------------------------

 
 
Supply Agreement.
ActiveCare agrees to have Vista as its sole supplier of NanoBioSensors,
NanoCards and Sample Prep kits as long as Vista's price for such items are
competitively priced. Vista will fabricate Products and supply them to
ActiveCare on a preferential cost basis. Products will be transferred to
ActiveCare at the volume-related price listed in Appendix 1 (plus S&H).     For
orders exceeding $10,000, 50% of the total order shall be paid when the order is
submitted and the balance shall be due upon receipt of the order.  As Vista
anticipates using just-in-time manufacturing techniques, ActiveCare will allow
40 days for receipt of orders from the time orders are placed and deposits
received.


Late Payments.
Any payments due from ActiveCare that are not paid on the date such payments are
due under this Agreement shall bear interest at the lesser of (a) the 6 month
LIBOR rate on the date such payment is due, plus an additional four percent (4%)
calculated on the number of days such payment is delinquent.


Transfer and Survivability.
Either Party may transfer it rights and obligations under this agreement to its
successors and heirs in business.


Records.
ActiveCare shall keep complete, true and accurate books of account and records
for the purpose of determining the amounts payable to Vista under this
Agreement.  Such books and records shall be kept at the principal place of
business of ActiveCare and will be open for inspection by a designee of Vista
reasonably acceptable to ActiveCare, for the purpose of verifying payments
hereunder.  Inspections may be made no more than once each calendar year at
reasonable times and on reasonable notice.
  
Use of Names.
Products sold to ActiveCare by Vista shall include Vista’s name and logo on any
product sold by ActiveCare that contains any Vista Product.  The size of Vista’s
name and logo will be no smaller than 30% the size of ActiveCare’s name and
logo. In addition, product inserts will also incorporate Vista’s name, logo and
contact information.  Any product insert containing ActiveCare’s logo shall also
feature Vista’s logo on the same page(s) containing ActiveCare’s logo.  Vista
shall ship Products to ActiveCare with in Vista’s standard packaging.  Vista
will use reasonable efforts to utilize alternative packaging provided by
ActiveCare so long as: a) packaging is of the same materials and size as Vista’s
standard packaging, and b) ActiveCare provides such packaging to Vista at no
additional cost to Vista.  The exterior of Vista’s NanoBiosensor (instrument)
incorporates Vista’s logo as part of the manufacturing process.  Vista will use
reasonable efforts to alter the exterior of its NanoBiosensor instruments so
long as ActiveCare agrees to pay all costs associated with alteration of the
exterior of the instrument. Vista must approve in advance any alternative
packaging or instrument exterior proposed by ActiveCare; such approval will not
be unreasonably withheld. Except as set forth above, ActiveCare shall not use
the name or trademarks of Vista without Vista’s prior written approval.  Any
press release or other public announcement with respect to this Agreement shall
be subject to the mutual agreement of the Parties, which agreement shall not be
unreasonably withheld.

 
 

--------------------------------------------------------------------------------

 


No Warranty about Freedom-to-Operate for mAB’s.
Vista will use reasonable efforts to identify commercially available mAB’s that
can be used without patent infringement if directed to do so in advance by
ActiveCare.  This may have the effect of decreasing the probability of project
success.  If a NW-based assay can be developed with a commercially available,
but protected mAB, Vista and/or ActiveCare may want to attempt to obtain rights
to resell such mAB’s.  Alternatively, it is likely that new mAB’s can be
successfully developed that will also work. (the going rate for commercial
production of new mAB’s is about $10,000).  In any event, this project does not
include or imply freedom to operate using otherwise successful mAB’s.  The cost
of licensing existing mAB’s (if necessary) or developing and validating novel
mAB’s would be an additional charge and is not part of this agreement.
Advisory Roles:
Spencer Farr will serve as an advisor to ActiveCare in order to help identify
new products and services that ActiveCare may wish to provide to its client
base.  Reasonable per diem and travel fees will be provided.


Term.
Unless terminated earlier pursuant to this Section 9, the term of this Agreement
shall commence on the Effective Date and continue in full force and effect until
the later of (a) the expiration, revocation or invalidation of the last patent
within Patent Rights, and (b) the abandonment of the last patent application
within the Patent Rights.


Termination.
Either Party may terminate this Agreement upon written notice in the event of
the other Party’s material breach of this Agreement, which remains uncured
forty-five (45) days after written notice to such other Party specifying such
breach.


Governing Law and Venue.
This Agreement shall be governed by and construed in accordance with the law of
the State of New Mexico, the United States of America, without regard to
conflict of laws provisions.  The Parties agree to bring any action, suits or
proceedings relating to this Agreement or the performance or breach hereof in
state and federal courts located in Santa Fe, New Mexico.


Notice.
Any notice required or permitted to be given under this Agreement shall be
delivered (a) by hand, (b) by registered or certified mail, postage prepaid,
return receipt requested, to the address of the other Party as first set forth
above to the attention of the President of such other Party, or to such other
address and addressee as a Party may designate by written notice in accordance
with this Section 10.3, (c) by overnight courier, or (d) by fax with confirming
letter mailed under the conditions described in (b) above.  Notice so given
shall be deemed effective when received, or if not received by reason of fault
of addressee, when delivered.

 
 

--------------------------------------------------------------------------------

 
 
Amendments and Waivers.

Any term or provision of this Agreement may be amended, and the observance of
any term of this Agreement may be waived, only in writing and signed by the
Party to be bound thereby.  The waiver by either Party of a breach of or a
default under any provision of this Agreement by the other Party shall not be
construed as a waiver of any subsequent breach of the same or any other
provision of this Agreement nor shall any delay or omission on the Party of
either Party to exercise or avail itself of any right or remedy that it has or
may have hereunder operate as a waiver of any right or remedy by such Party.


Should any part or provision of this Agreement be held unenforceable or in
conflict with the law of any jurisdiction, the validity of the remaining parts
or provisions shall not be affected by such holding.








Vista Therapeutics, Inc.
 
ActiveCare, Inc.
     
By Spencer Farr
 
By James Dalton
     
Its CEO
 
Its CEO






























 
 

--------------------------------------------------------------------------------

 
 
APPENDIX I


TRANSFER PRICE OF PRODUCTS TO ACTIVECARE
 
[acar8k201005ex10-10.jpg]

 
Notes: 
i)  Above transfer prices are for un-regulated, non-GMP Products under a
Sub-License option.

 
ii)  If ActiveCare chooses to work under a Sales and Distribution option, an 8%
royalty will be added.

 
iii) Does not include any taxes Vista may be required to pay in selling Products
to ActiveCare.

 

 
 

--------------------------------------------------------------------------------

 


APPENDIX II


ANNUAL MINIMUM SUB-LICENSE FEES


 
1.0           Sub-License Fee.  If and when ActiveCare exercises its rights to
an exclusive Sub-license from Vista, then ActiveCare shall pay Vista a license
fee of One Hundred Twenty-five Thousand Dollars (US$125,000), payable as
follows:
 


(a)           Twenty Five Thousand Dollars (US $25,000) upon execution of this
exclusive Sub-license;


(b)           Fifty Thousand dollars (US $50,000) within 30 days of execution of
its option to an exclusive Sub-license; and


(c)           Fifty Thousand dollars (US $50,000) within 120 days of execution
of its option to an exclusive Sub-license.


2.0                 Maintenance Fees / Minimum Royalties.  If ActiveCare
exercises its right to a Sub-license as described herein as further
consideration of the right and Sub-licenses granted, ActiveCare shall pay Vista
the following annual amounts.


(a)           Seventy-five Thousand dollars (US $75,000) end of year 1;


(b)           One Hundred Thousand dollars (US $100,000) end of year 2;


(c)           One Hundred Fifty Thousand Dollars (US $150,000) end of each year
thereafter so long as the patents and agreement are in effect.


Fifty percent of payments made to Vista for the transfer of Products to
ActivCare for a year shall be creditable against the amounts owed for
Sub-License fees for that year.





--------------------------------------------------------------------------------